Citation Nr: 1007704	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-12 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
adjustment disorder with anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1979 to 
July 1983 and from October 1984 to January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that decision, the RO granted 
service connection for an adjustment disorder with anxiety 
and depression, awarding an initial 10 percent disability 
rating from January 2, 2005.

As the appeal of the Veteran's claim for an initial rating in 
excess of 10 percent for adjustment disorder with anxiety and 
depression emanates from the Veteran's disagreement with the 
initial 10 percent rating assigned following the grant of 
service connection, the Board has characterized the claim as 
one for a higher initial rating, in accordance with Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in September 2009.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.  During the September 2009 hearing, the Veteran stated 
that he wished to withdraw from appeal his claim for an 
initial rating in excess of 30 percent for a left elbow 
disability.  In light of the Veteran's statement, the Board 
considers the identified claim to be withdrawn and no longer 
in appellate status.


FINDING OF FACT

The Veteran's adjustment disorder with anxiety and depression 
is manifested by symptoms approximating occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for adjustment disorder with anxiety and depression have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9440 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.

In this respect, through September 2005 and August 2008 
notice letters, the RO notified the Veteran of the 
information and evidence needed to substantiate his claim.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  In addition, the Veteran was provided notice in the 
August 2008 letter concerning the assignment of rating 
criteria and effective dates.  Hence, the Board finds that 
the Veteran has received notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the September 2005 and August 2008 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2005 
and August 2008 notice letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following 
notification by VA.

Otherwise, nothing about the evidence or any response to the 
AOJ's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The Veteran 
was given VA examinations in September 2005 and October 2008; 
reports of those examinations are of record.  In that 
connection, the Board notes that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are adequate, as they are predicated on consideration of all 
of the pertinent evidence of record, to include the 
statements of the Veteran and his representative, and 
document that the examiners conducted a full psychological 
examination of the Veteran.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the claim on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  The Veteran has 
further been given the opportunity to submit evidence; he and 
his representative have provided written argument in support 
of his claim, and the Veteran has testified before the 
undersigned Veterans Law Judge.  Otherwise, neither the 
Veteran nor his representative has identified, and the record 
does not indicate, existing records pertinent to the claim on 
appeal that need to be obtained.  To the contrary, the 
Veteran stated in his September 2009 hearing that he had not 
been and is not currently receiving any treatment for his 
adjustment disorder.  Under these circumstances, the Board 
finds that VA has complied with all duties to notify and 
assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  

II. Analysis

The Veteran contends that his service-connected adjustment 
disorder with anxiety and depression is more disabling than 
reflected by the currently assigned 10 percent rating.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

The RO assigned an initial disability rating of 10 percent 
for the Veteran's adjustment disorder with anxiety and 
depression under 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2009).  Under the General Rating Formula For Mental 
Disorders, to include adjustment disorder, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 
9440 (2009).

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability arising 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).  It is necessary to evaluate a disability 
from the point of view of the Veteran working or seeking 
work.  38 C.F.R. § 4.2 (2009).

Relevant medical evidence of record consists of VA 
psychological examinations conducted in September 2005 and 
October 2008.  Report of the September 2005 examination 
reflects that the Veteran reported having visited a 
psychiatrist on two occasions during service to address his 
feelings concerning his diagnosis of lymphoma and thyroid 
cancer.  The Veteran reported some interruption from sleep 
mainly due to pain from a hiatal hernia but also related to 
depression, which the Veteran described as "moderate."  The 
examiner noted the Veteran's report that his sex drive was 
slightly diminished but observed that the Veteran had never 
been suicidal or displayed any psychotic symptoms.  The 
Veteran further reported that he was not "do[ing] quite as 
much as he used to, but he is not isolating/withdrawing."  
Mental status examination revealed that the Veteran was 
oriented as to time, place, and person and was cognitively 
intact with no evidence of schizophrenia, bipolar disorder, 
or organicity.  The Veteran's memory was found to be intact 
for simple, routine questions.  The Veteran reported that 
"his problem is going to the store," which the examiner 
opined was most likely due to depression.  The Veteran's 
judgment and insight were noted to be intact, and the Veteran 
was not found to suffer from suicidal or homicidal ideation, 
psychotic process, or panic attacks.  The Veteran's sleep 
impairment was noted to be related both to anxiety and 
depression and to a pain syndrome.  The examiner diagnosed 
the Veteran with adjustment disorder with anxiety and 
depression secondary to thyroid cancer and lymphoma and 
assigned a Global Assessment of Functioning (GAF) score of 
70.  The examiner noted that the Veteran's "current 
functioning is excellent." 

Report of the October 2008 VA examination reflects that the 
Veteran reported being seen while in service for treatment 
related to depression and anxiety associated with his 
diagnoses of cancer.  Since that time, the Veteran reported 
that he has not sought psychiatric treatment and has taken no 
medication.  The Veteran complained of "low level symptoms 
of depression" such as decreased motivation and 
concentration, negative thinking, and occasional anxiety.  
The examiner noted that the Veteran had not experienced any 
crying spells or suicidal ideation.  The examiner found the 
Veteran to have "relatively mild symptoms of depression" 
such as negative thinking and feeling that he "cannot get 
anything done."  The examiner noted no real problems with 
adjustment, activities or daily living.  The Veteran reported 
having been married for 25 years and enjoying staying home 
and spending time with his wife rather than socializing 
outside the home, although the examiner attributed this to 
the Veteran's being "not much of a social being" rather 
than to any tendency to isolate or withdraw.  The Veteran 
reported working from 15 to 40 hours per week as a handyman, 
depending on how much business he was able to book.  He 
further reported that he was enrolled in college and was 
doing well, getting mostly Bs.  The examiner found the 
Veteran to be "reasonably content with things."

Mental status examination revealed the Veteran's complaints 
of low-level feelings of depression and of being indecisive 
with poor concentration and motivation.  The Veteran further 
reported some anxiety and negative thinking but denied 
experiencing crying spells, suicidal ideations, or psychosis.  
Objective testing found the Veteran to demonstrate no 
impairment of thought process or communication, no delusions 
or hallucinations, and no inappropriate behavior.  The 
examiner found the Veteran to be oriented with no memory 
loss, no obsessive or ritualistic behavior, and no panic 
attacks.  The examiner noted the Veteran to have a "very 
mildly depressed mood" with no impairment of impulse control 
or sleep.  The examiner diagnosed the Veteran with depressive 
disorder not otherwise specified, which he viewed as "an 
evolution of the depression due to thyroid cancer and the 
adjustment disorder that [the Veteran] had in 2004."  The 
examiner found "minimal functional impairments" and minimal 
symptomatology that the Veteran reported "does not really 
bother him that much."  He was found to have no impairment 
of thinking, communication, or activities of daily living, 
with good employment functioning and a lack of socializing as 
a choice rather than a function of his disability.  The 
examiner concluded that the Veteran's symptoms were not 
severe enough to require continuous medication or to 
interfere with occupational or social functioning.  

The Veteran has also testified before the undersigned 
Veterans Law Judge.  At his September 2009 hearing, the 
Veteran stated that he had completed his college degree but 
had not obtained his teaching credential and was instead 
continuing to work as a self-employed handyman.  He stated 
that he was depressed "nearly every day" and had a 
diminished ability to concentrate, which he attributed to his 
depression.  He further stated that he believed that his 
lessened concentration was "part of" the reason he had not 
yet obtained his teaching credentials despite having obtained 
his degree, although he later testified that he chose not to 
become a teacher because he had been told that in the state 
of California licensed teachers "automatically lose all 
[their] Social Security," which was a benefit he was 
unwilling to sacrifice.  The Veteran testified that he 
sometimes had difficulty getting "motivated enough" to work 
and stay focused throughout the day.  He further testified 
that occasionally he had canceled work appointments due to 
his depression, although he stated that "usually it's in 
conjunction with ... a bad back."  

Here, following its review of the medical evidence of record, 
the Board finds that, for the entirety of the appeal period, 
the Veteran's service-connected adjustment disorder with 
anxiety and depression warrants an initial disability rating 
of no more than 10 percent.  In so concluding, the Board 
finds persuasive the September 2005 and October 2008 VA 
psychologists' reports of examination, in which neither 
examiner found the Veteran to have symptoms such as 
suspiciousness, panic attacks, or chronic sleep impairment 
due to his service-connected adjustment disorder with anxiety 
and depression.  Although the Veteran reported some sleep 
interruption at his September 2005 examination, it was found 
to be due primarily to "pain syndrome," not to his mental 
disability, and he did not complain of any sleep interruption 
at his October 2008 VA examination.  Similarly, although the 
examiners noted that the Veteran did not engage in many 
social activities, the September 2005 examiner noted that 
this was because he is "not much of a social being" and was 
not due to his service-connected disability.  The Veteran 
further stated at his September 2009 hearing that he had a 
good relationship with his wife, who often cheered him up 
when he was "in a funk."  The September 2005 VA examiner 
noted that the Veteran's functioning was "excellent."  
Similarly, the October 2008 VA examiner further found the 
Veteran to have only "very mildly depressed mood" and to 
display minimal symptoms that caused only minimal functional 
impairment.  The examiner concluded that the Veteran's 
symptoms were not severe enough to require continuous 
medication or to interfere with occupational or social 
functioning.  The Board notes that these documented symptoms 
more closely align with the criteria for a 10 percent 
disability rating, discussed above.  The Veteran does not 
experience any symptom contemplated by the criteria for 
higher ratings, such as the criteria for a 30 percent rating 
or higher, due to his service-connected adjustment disorder 
with anxiety and depression.

In its analysis, the Board has considered the GAF score of 70 
assigned to the Veteran by the September 2005 and October 
2008 VA examiners.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  It does not otherwise include impairment in 
functioning due to physical (or environmental) limitations.  
There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Regardless, the GAF score assigned in 
a case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the score must be considered in light of the actual 
symptoms of the Veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board notes that the DSM-IV identifies 
scores in the range of 61-70 as "mild symptoms" such as 
depressed mood and mild insomnia with some difficulty in 
social, occupational, or school functioning but with the 
ability to maintain some meaningful interpersonal 
relationships.  The Board finds, however, that this score 
does not coincide with the symptoms documented at the either 
the September 2005 or the October 2008 examination.  In this 
case, the Veteran has been found to have mild symptoms of 
depression but has also been found to have "excellent" 
functional capacity and to have symptoms not severe enough to 
cause any interference with occupational or social 
functioning.  The October 2008 VA examiner also specifically 
found that the Veteran's disability has not caused any 
problems in his social relationships, noting that the Veteran 
preferred spending time with his wife of 25 years rather than 
going out.  Similarly, the Board acknowledges that the 
Veteran has claimed to have some occasional difficulty 
working but notes that the Veteran himself has reported that 
such difficulty is primarily related to his back disability 
and that he is, in the main, able to function as a handyman 
despite his adjustment disorder.  In this case, 
notwithstanding the September 2005 and October 2008 
psychologists' GAF score assignment, the Board reiterates 
that the Veteran's assigned GAF score is not dispositive of 
the evaluation and must be considered in light of the actual 
symptoms of his disorder.  In this case, the Board has found 
that the Veteran's symptomatology, as discussed above, is 
best approximated and appropriately compensated by the 10 
percent rating currently assigned.

The Board has considered the Veteran's and his 
representative's contentions with regard to his claim for a 
higher initial rating for his service-connected adjustment 
disorder with anxiety and depression.  While the Board does 
not doubt the sincerity of the Veteran's belief that his 
disability is more severely disabling than reflected in the 
current rating, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter, such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected adjustment disorder has 
otherwise rendered impractical the application of the regular 
schedular standards.  To the contrary, the Veteran clearly 
stated at his September 2009 VA examination that he was 
continuing to work as a handyman.  Thus, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2009).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claim that is not contemplated by the 
rating schedule.  The symptoms the Veteran experiences are 
those specifically contemplated by the rating schedule.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board 
concludes that a remand to the RO for referral of the rating 
issue to the VA Central Office for consideration of extra-
schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected adjustment disorder with anxiety 
and depression warrants an initial rating of no more than 10 
percent.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9413 
(2009).  This is so for the entirety of the period since 
January 2, 2005.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
an adjustment disorder with anxiety and depression is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


